Exhibit 10.1

 

MASTER GEOPHYSICAL

DATA ACQUISITION AGREEMENT

 



 

  

This MASTER GEOPHYSICAL DATA ACQUISITION AGREEMENT (the “Master Agreement” or
“Agreement”) is entered into this 1st day of June, 2012; between Armada Oil,
Inc., having an office located at 10777 Westheimer Road, Suite 1100, Houston,
Texas 77042 (hereinafter called “Company”) and Geokinetics USA, Inc. having an
office at 1500 CityWest Blvd., Suite 800, Houston, Texas 77042 (hereinafter
called “Contractor”). Company and Contractor may each be referred to herein as
“Party” or collectively as “Parties”.

 

For and in consideration of the mutual covenants and promises of the Parties
herein set forth, the Parties do hereby agree as follows:

 

1.           NATURE OF WORK

 

1.1         Contractor shall conduct, for the benefit of Company, field
geophysical data acquisition surveys (the “Surveys” or the “Work”) and related
services in search of subsurface geological formations and structures favorable
to the accumulation of oil, gas and mineral deposits underlying those land or
marine areas designated, from time to time, by Client and accepted by
Contractor, all in accordance with the terms and conditions of this Agreement,
and the applicable Supplemental Agreement.

 

1.2         Such Survey(s) shall be conducted by one or more geophysical crews,
as may be agreed upon by Contractor and Company, in such a manner and subject to
the terms and conditions as set forth herein and in the applicable Supplemental
Agreement.

 

1.3         Nothing herein shall require Company to contract with Contractor or
Contractor to accept assignments from Company to conduct Survey(s), except as
may be agreed upon, from time to time, in an appropriate Supplemental Agreement.

 

2.          SUPPLEMENTAL AGREEMENTS

 

2.1         (General) Whenever Company requests, and Contractor agrees, to
conduct a Survey on behalf of Company, Contractor and Company shall enter into
separate Supplemental Agreements for each separate Survey so undertaken, which
Supplemental Agreements shall be consecutively numbered for identification and
shall provide the following:

 

(a)The area(s) (state, county/parish, etc.) where the Survey(s) will be
conducted (the “Area of Operations”).

(b)The approximate commencement date, if applicable, of the Survey(s) (the
“Commencement Date”).

(c)The approximate period of time or number of miles (or square miles), if
applicable, that will be required to complete the Survey(s).

(d)The type of Survey(s) to be conducted. The equipment, instruments, personnel
and other items (the “Crew”) which will be required for the Survey(s).

(e)          The parameters and other technical aspects of the Survey(s) and/or
the processing of the Data acquired thereby.

(f)           The compensation to be paid Contractor for conducting the
Survey(s) (the “Compensation”).

(g)          Any other matters of a business, operational or technical nature as
may be agreed by the Parties.

 

 

 

 

2.2          (Crew Availability) It is recognized that difficulties in
scheduling the activities of Contractor's geophysical crews may result in
overlap or conflicts which prevent Contractor from providing geophysical Crews
to conduct a particular Survey designated by Company at the time desired.
Contractor shall make every reasonable effort to avoid such overlaps or
conflicts in furnishing Company a geophysical Crew for any designated Survey. In
the event of any such conflict, however, Contractor shall notify Company
promptly after such Survey has been requested by Company that Contractor will be
unable to conduct the Survey pursuant to Company’s time schedule. There shall
then be, if feasible, at the election of Company, an agreed alternate date
between Company and Contractor that shall be a firm date for commencement of the
Survey by Contractor. If no such alternate date can be agreed upon, then
Contractor shall thereafter have no obligations hereunder in connection with not
conducting said Survey.

 

2.3          (Incorporation by Reference) Each Supplemental Agreement shall be
incorporated herein by reference, and all terms and provisions of this Agreement
shall apply to each Supplemental Agreement unless, in any particular
Supplemental Agreement, any of the terms and conditions hereof are eliminated or
modified for purposes of that Supplemental Agreement by specific reference to
those terms and conditions hereof to be eliminated or modified. Any Supplemental
Agreement incorporated herein and subject, thereby, to the terms and conditions
hereof shall hereinafter be referred to as “Supplemental Agreement” or
“Supplement.” This Master Agreement and any applicable Supplemental Agreements
may collectively be referred to as “this Agreement.”

 

2.4          (Conflicting Terms) In the event of a conflict between any of the
terms and conditions of this Master Agreement and those of any Supplemental
Agreement, the appropriate terms of this Agreement shall govern and control,
unless specifically provided to the contrary in any Supplemental Agreement, as
provided above, or where a provision herein states that it is subject to or
otherwise anticipates contrary terms of a Supplement. The fact that additional
terms or provisions appear in one or the other document shall not, in and of
itself, create a conflict.

 

3.           PERSONNEL, EQUIPMENT AND SUPPLIES

 

3.1          (General) The Contractor shall furnish, place in service and
maintain, at its sole cost and expense, for the performance of Survey(s)
hereunder, the Crew more particularly described in Supplemental Agreements
annexed hereto.

 

3.2          (Additional/Different Personnel or Equipment) Changing operating
conditions may require the Crew personnel and equipment set forth in said
Supplemental Agreements to be increased, reduced or changed or the Area of
Operations or the parameters of the Survey changed. Accordingly, Contractor
shall, when authorized by Company, furnish such auxiliary or additional
personnel, equipment, supplies and services or make such other changes as may be
required in connection therewith all as more particularly set forth and
described in the Supplemental Agreements or amendments thereto, which shall
clearly set forth the additional compensation, if any, to be paid to the
Contractor as a result of such changes.

 

4.          CONDUCT OF OPERATIONS

 

4.1          (Conduct of Operations by Contractor) In conducting operations
hereunder, Contractor shall use its best efforts to conduct all operations
hereunder in accordance with the terms and specifications of this Agreement (and
those of the applicable Supplemental Agreement) and in conformance with
generally accepted practices of the geophysical data acquisition industry. In
particular, Contractor agrees that, in conducting operations under the terms
hereof it will:

 

(a)Enter upon no lands in respect of which all necessary Land Entry Permits
shall not have been first obtained, as provided in Clause 5 below.

(b)Equip its Crew with instruments and equipment as specified in the
Supplemental Agreement and maintain such equipment in good operating condition
and provide its Crew with qualified and experienced personnel.

(c)Perform all Survey(s) hereunder in an orderly, efficient and workmanlike
manner in compliance with the terms of this Agreement and each Supplemental
Agreement and all applicable laws, ordinances, rules and regulations for the
time being in force in every state and locality wherein the Survey(s) hereunder
is to be performed.

(d)Comply fully with the provisions of all worker’s compensation legislation,
ordinances, rules and regulations in force in every state wherein the Survey(s)
is to be performed.

 

 

 

 

(e)Initiate all energy source units at a safe distance from water wells,
buildings and other structures owned by third parties for the purpose of
avoiding, as far as reasonably possible and consistent with prudent geophysical
operations, damage to such wells, buildings and other structures.

(f)Attempt to minimize disturbance to the surface of the land and all crops and
other vegetation thereon. Liability for any subsequent requirements for
erosional or pollution repair or prevention which has not been caused by the
negligence or other fault of Contractor shall rest solely with Company under
Clauses 9.7 and 9.8 below, which liability shall survive the termination of this
Agreement.

 

4.2         (Company’s Obligations) Company agrees with Contractor that it will:

 

(a)Not require Contractor to do any matter, act or thing in the performance of
the Survey(s) hereunder that is contrary to or in violation of any law,
ordinance, rule or regulation governing the subject matter of this Agreement.

(b)In the event Company is responsible, under the terms of any Supplemental
Agreement, for obtaining Land Entry Permits (Clause 5 below) and/or the
surveying, shot-hole drilling or other components of a Survey (whether such
services will be provided by Company or other contractors of Company), cause
such services to be provided in a timely and competent manner and shall be
responsible, to the extent provided herein and in the Supplemental Agreement,
for all costs, losses and liabilities related thereto.

(c)Designate, sufficiently in advance to permit orderly planning of the Survey
by Contractor, each area to be surveyed and shall furnish Contractor with all
land and base maps, subsurface well data and all other information that may be
necessary or helpful to the conduct of the Survey(s), all of which shall be
considered the property of Company to be held by Contractor confidential as
provided in Clause 8 below.

 

4.3         (Work Time) Normal hours and days of work, time off and holidays to
be observed shall be as provided in the applicable Supplemental Agreements
hereto or as otherwise agreed by the Parties.

 

4.4         (Progress of the Work) Contractor shall keep Company fully informed
on a timely basis of the progress of operations and results obtained during the
course of the Work hereunder and shall consult with Company’s Representative(s)
concerning planning of the Work and the seismic data collected. Progress reports
shall be furnished by Contractor as provided in Clause 6 below.

 

4.5         (No Liens)

 

(a)Contractor shall not allow any mechanic’s or materialmen’s liens or
encumbrances to become attached to any property of Company resulting from the
Work performed by Contractor hereunder. Likewise, Contractor shall be solely
responsible for, and shall promptly pay, when due, all obligations for labor and
material supplied by third parties for Work to be performed hereunder and shall
indemnify and save Company harmless from and against any and all claims, liens,
security interests or other encumbrances on or against Company property on
account of labor performed or materials furnished to Contractor by its
subcontractors, suppliers and vendors for such Work; provided, however, that
Contractor shall not be required to make payment of any such claim where a bona
fide dispute with regard thereto exists between Contractor and its vendors or
suppliers. Contractor shall provide Company with recordable Releases for all
such claims and liens so satisfied.

 

(b)Company may, if it so elects, pay or discharge any such lien or encumbrance
and may thereupon deduct the amount or amount so paid by Company from any sums
been due or which thereafter shall become due to Contractor under the terms
hereof; provided, however, that prior to discharging any such lien or
encumbrance, Company will consult with Contractor in order to determine whether
or not there is a bona fide dispute between Contractor and its supplier or
subcontractor concerning the claim underlying the lien or encumbrance. If such a
bona fide dispute does exist, Company shall delay discharging the affected lien
or encumbrance until the matter is resolved.

 

 

 

 

4.6         (Title to Data) Except as provided elsewhere in this Agreement or in
any Supplemental Agreement, title to all Data shall pass to Company when
acquired by Contractor and Contractor shall deliver all Data to Company
retaining no copies thereof. Contractor shall deliver to Company or, if so
required in writing by Company, Contractor shall destroy any or all records,
maps, reports or other information in Contractor's possession and which has been
produced by the Work performed hereunder, upon the termination of this
Agreement.

 

4.7         (Waiver of Mineral Interest) Unless otherwise specifically provided
for in this Agreement or any Supplemental Agreement hereto, Contractor, for
itself and its subcontractors and the officers, directors and employees thereof,
hereby waives any right, title or interest it may have in, and to any discovery
of, hydrocarbon or other mineral deposits which may be made by reason for the
Work performed under the terms of this Agreement.

 

5.          PERMITS

 

5.1.        (General) Unless Company assumes the permitting responsibility under
Clause 5.3 below, Contractor shall, at Company's request and expense, obtain
such permits, licenses and clearances from land owners, mineral owners,
appropriate governmental agencies, lessees, tenants, and all other persons
having permissible interests in the land or its subsurface minerals, in the Area
of Operations, as may be required in connection with all such Survey(s) to be
performed by Contractor under this Agreement (the “Land Entry Permits”).
Company's cost shall include entry fees and damage payments as well as payments
to governmental agents, their per diem, if any, needed to secure such Land Entry
Permits. Contractor will use its reasonable efforts to secure written Land Entry
Permits from the person or persons representing themselves to be owners or
lessees of the areas involved. Contractor will not enter upon lands where Land
Entry Permits have not been obtained by it (or represented by Company as having
been obtained by it) unless otherwise directed, at Company’s sole risk and
responsibility, by Company to do so.

 

5.2         (Permit Fees) In the event it becomes necessary to pay for
permission to enter upon any area connected with the Survey, Contractor will
notify Company of such area involved and the fees required in order to obtain
the Land Entry Permits and will proceed with the consent of Company’s
Representative. Company will reimburse Contractor the cost of all such Permits
unless otherwise provided in the applicable Supplemental Agreement.

 

5.3         (Permits Obtained by Company) In the event Company assumes the
responsibility for obtaining or supervising the obtaining all or some Land Entry
Permits from owners or occupants of the land to be surveyed, or lessees of the
minerals thereunder, either by utilizing Company personnel or those of third
party contractors (whether individuals, corporate or otherwise), Company shall
have the obligations set forth in Clause 9.6 below and Contractor shall not be
responsible for any delays in its operations caused by (i) the inability of
Company to acquire any Permit on a timely basis or (ii) onerous provisions
contained in such Permits which impede or adversely affect the operations of
Contractor hereunder. Contractor shall be compensated during any such delays at
the standby rate set forth in the applicable Supplement. If Company acquires
Land Entry Permits, it will provide copies thereof to Contractor sufficiently in
advance of operations in order for Contractor to properly plan its operations.

 

6.          REPORTS

 

6.1         (Required Reports) During the course of the Survey(s), Contractor
shall furnish Company with such periodic production and progress reports as
provided in the applicable Supplemental Agreement or, if not so provided, as
Company shall reasonably require, including such reports as may be required by
the various agencies of the federal, state and local authorities where the
Survey is being performed.

 

6.2         (Contractor’s Proprietary Information)    Contractor shall not be
required to include in reports prepared for, or information or Data supplied to
Company hereunder, any data or information proprietary to Contractor, including,
but not limited to, that pertaining to its Equipment, methods or expertise.

 

6.3         (Access to Data) Subject to Section 12 of this Master Agreement,
Company shall at all times have complete access to all geophysical records and
such other data of Contractor relating to the Work and all such data and records
shall, at the conclusion of the Work, belong exclusively to Company, but shall
be retained by the Contractor pending instructions to be issued by Company with
regard to the deposition thereof.

 

 

 

 

7.          WARRANTY

 

CONTRACTOR MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, OR IMPLIED, OR
GUARANTEES OR RESULTS FROM USE OF THE EQUIPMENT, TAPES, OR DATA, OR THE
PERFORMANCE OF ANY SERVICES OR SURVEYS OR ANY REPORTS (COLLECTIVELY, “WORK”). TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, CONTRACTOR HEREBY DISCLAIMS,
DENIES, AND NEGATES, AND COMPANY HEREBY WAIVES ANY CLAIM OR CAUSE OF ACTION
WHATSOEVER BASED ON, ANY WARRANTIES OR REPRESNTATIONS WITH RESPECT TO THE WORK.
CONTRACTOR’S EMPLOYEES WILL EXERCISE THEIR JUDGMENT UNDER THE PREVAILING
CONDITIONS AS THEY UNDERSTAND THEM. ANY RECOMMENDATION, INTERPRETATION, OPINION,
OR REPORT BY CONTRACTOR OR ITS EMPLOYEES IS BASED UPON UNDERSTANDINGS AS TO
CONDITIONS AND UPON INFERENCE AND ASSUMPTIONS WHICH ARE SUBJECT TO ERROR, AND
WITH RESPECT TO WHICH SIMILARLY SITUATED ANALAYSES MAY DIFFER. ACCORDINGLY,
CONTRACTOR CANNOT AND DOES NOT GUARANTEE OR WARRANT THE RESULTS, ACCURACY, OR
CORRECTNESS OF ANY SUCH RECOMMENDATION, INTERPRETATION, OPINION ARISING FROM THE
WORK. ANY ACTION TAKEN BY COMPANY BASED ON ANY OF THE WORK SHALL BE THEIR OWN
RESPONSIBILITY AND AT THEIR OWN RISK. CONTRACTOR ASSUMES NO RESPONSIBILITY AND
MAKES NO WARRANTIES OR REPRESENTATIONS, INCLUDING WITHOUT LIMITATION ANY EXPRESS
OR IMPLIED WARRANTIES OR MERCHANTABILITY, CONDITION, DURABILITY, DESIGN,
CAPACITY, OPERABILITY, ABSENCE OR REDHIBITORY DEFECTS, COMPLETENESS,
SUITABILITY, FITNESS FOR ANY PARTICULAR PURPOSE OR USE, UTILITY, PRODUCTIVITY,
PROPER OPERATIONS, OR PROFITABLENESS OF ANY OF THE WORK.

 

8.          CONFIDENTIALITY

 

8.1         (Confidentiality of Data) Contractor shall use its best efforts to
safeguard (i) geophysical Data acquired from the Work performed hereunder, (ii)
information relating to the location of the Surveys and the type of Work
performed and (iii) information supplied by Company to Contractor which is not
otherwise proprietary to Contractor. Contractor shall not divulge to anyone,
other than Company, its designated agents or employees, any such Data or
information unless previously authorized by Company in writing. Contractor shall
further use its best efforts to cause its employees, agents and subcontractors
to comply with this obligation of secrecy. Reciprocally, Company shall observe
the above secrecy obligation, insofar as it has access to and knowledge of the
equipment, instruments, programs, procedures, and the design and operation
thereof, which are proprietary to Contractor.

 

8.2         (Confidentiality Exceptions) The obligations of confidentiality and
limited use contained in this Agreement shall not apply to information subject
to this Agreement which:

 

(a)At the time of disclosure to the receiving Party, was in the public domain as
evidenced by written publications;

 

(b)After disclosure to the receiving Party, became part of the public domain by
written publication through no fault of the receiving Party;

 

(c)At the time of disclosure to the receiving Party, was already in the
possession of the receiving Party as evidenced by written records, and was not
acquired directly or indirectly from the disclosing Party;

 

(d)After disclosure to the receiving Party, the receiving Party acquired the
information from a third party having the right to convey the same, provided the
receiving Party is not obligated to hold such information in confidence by such
third party;

 

(e)Is furnished to a third party by the disclosing Party without any restriction
on the third party’s rights to disclose such information; or

 

(f)Is authorized in writing by the disclosing Party to be released from the
confidentiality and limited use obligations herein;

 

 

 

 

(g)Is subsequently developed independently by an individual affiliated with
Contractor or Company, respectively, who had no access to the confidential
information; or

 

(h) Is covered by section 8.3 below.

 

8.3         (Government Reporting) It is understood that it is the
responsibility of Company and Contractor to comply with applicable laws,
regulations, rules, court or government agency order or stock exchange
regulation or rule regarding the making of reports and disclosures to
appropriate governmental agencies of Data and information relating to the Work
and Contractor shall promptly refer to Company for appropriate action, including
the seeking, at its sole cost, such protective action as it deems appropriate,
any inquiry or request received by it from any governmental agency respecting
Data and information obtained under the terms thereof, and if Company shall
instruct Contractor not to comply with to any such inquiry or request, Company
shall defend and indemnify Contractor against any loss, damage, fine or penalty
or other sanction received, incurred or suffered by Contractor in consequence of
complying with such instruction.

 

9            INDEMNITY

 

9.1         (General) In order to allocate the respective responsibilities of
Company and Contractor for liabilities arising out of personal injury or
property damage related to the Work, it is agreed as between Company and
Contractor that certain responsibilities and liabilities for personal injuries
and property damage arising out of the performance of this Agreement should be
allocated between them in order to avoid protracted litigation between Company
and Contractor, along with the associated legal expenses and so that insurance
or self-insurance may be arranged by each Party as necessary to protect them
against these exposures to loss. The following sets out the specifics of the
agreements between Company and Contractor as to the allocation of such
responsibilities and liabilities.

 

9.2         (Definitions)

 

(a)Claims- any and all losses, expenses, costs, damages, liabilities, claims,
demands, liens, causes of action, suits, judgments, settlements, regulatory
proceedings, citations, orders, decrees, and taxes of any nature, kind or
description (including without limitation, reasonable attorney fees, court
costs, fines, penalties, interest, clean up, remediation, debris removal, and
well control) that may be brought or asserted against an indemnitee by any
person or legal entity whomsoever.

 

(b)Company Group shall include Company, its parent, subsidiaries, and
affiliates, and its and their joint owners, co-lessees, partners, joint
venturers, lessors, contractors, and subcontractors, and entities with whom
Company has entered a sharing agreement or for whom Company is performing
services, and the owners, shareholders, directors, officers, employees, agents,
representatives, and invitees of all the foregoing (but excluding any member of
Contractor Group).

 

(c)Contractor Group shall include Geokinetics, its subsidiaries, and affiliates,
and its and their joint owners, co-lessees, partners, joint venturers, lessors,
contractors, and subcontractors, and entities with whom Geokinetics has entered
a sharing agreement or for whom Geokinetics is performing services (excluding
any member of the Company Group) and the owners, shareholders, directors,
officers, employees, agents, representatives, and invitees of all the foregoing.

 

9.3         (Contractor's Personnel/Property) Contractor shall protect,
indemnify, AND defend Company GROUP harmless from and against ANY AND all
claims, liabilities, demands, causes of action, judgments and settlements
(including associated costs and reasonable attorneys fees), without
consideration of questions of negligence (other than wilLful misconduct of
company) of the Parties, arising in favor of or asserted by Contractor GROUP, on
account of personal injury or death TO ANY MEMBER OF CONTRACTOR GROUP; or ANY
AND ALL CLAIMS DIRECTLY OR INDIRECTLY ARISING OUT OF ANY LOSS, HARM,
INFRINGEMENT, DESTRUCTION, OR damage to property, EQUIPMENT OR INSTRUMENTS of
Contractor GROUP, whether caused by the sole, joint and/or concurrent, active or
passive negligence, LATENT OR PATENT, OR PRE-EXISTING DEFECTS OR CONDITIONS,
fault or strict liability of company GROUP, the unseaworthiness of any vessel or
any other cause or action whatsoever, whether or not predating this agreement,
AND EVEN THOUGH THE INDEMNITOR MAY BE PROTECTED FROM DIRECT SUIT BY STATE
WORKERS’ COMPENSATION LAWS OR THE LONGSHORE AND HARBOR WORKERS COMPENSATION ACT
OF THE UNITED STATES OR ANY OTHER WORKERS’ COMPENSATION ACT OF THE UNITED STATES
OR ANY OTHER WORKERS COMPENSATION LAWS AND INCLUDING ANY CLAIMS ARISING OUT OF
INGRESS, EGRESS, LOADING AND UNLOADING OF PERSONNEL OR CARGO. It is the intent
hereof that Contractor GROUP shall indemnify and defend Company GROUP against
the negligence (other than wilLful misconduct) of Company GROUP for those
matters described in the clause.

 

 

 

 

9.4         (Company's Personnel/Property) Likewise, Company shall protect,
indemnify, defend and save Contractor GROUP harmless from and against all
claims, liabilities, demands, causes of action, judgments and settlements
(including associated costs and reasonable attorneys fees), without
consideration of questions of negligence (other than wilLful misconduct of
contractor) of the Parties, arising in favor of or asserted by Company GROUP on
account of personal injury or death TO ANY MEMBER OF COMPANY GROUP; or ANY AND
ALL CLAIMS DIRECTLY OR INDIRECTLY ARISING OUT OF ANY LOSS, HARM, INFRINGEMENT,
DESTRUCTION, OR damage to property EQUIPMENT OR INSTRUMENTS of Company GROUP,
whether caused by the sole, joint and/or concurrent, active or passive
negligence, , LATENT OR PATENT, OR PRE-EXISTING DEFECTS OR CONDITIONS, fault or
strict liability of contractor GROUP, the unseaworthiness of any vessel or any
other cause or action whatsoever, whether or not predating this agreement. AND
EVEN THOUGH THE INDEMNITOR MAY BE PROTECTED FROM DIRECT SUIT BY STATE WORKERS’
COMPENSATION LAWS OR THE LONGSHORE AND HARBOR WORKERS COMPENSATION ACT OF THE
UNITED STATES OR ANY OTHER WORKERS’ COMPENSATION ACT OF THE UNITED STATES OR ANY
OTHER WORKERS COMPENSATION LAWS AND INCLUDING ANY CLAIMS ARISING OUT OF INGRESS,
EGRESS, LOADING AND UNLOADING OF PERSONNEL OR CARGO. It is the intent hereof
that Company GROUP shall indemnify and defend Contractor GROUP against the
negligence (other than wilLful misconduct) of Contractor GROUP for those matter
described in this clause.

 

9.5         (Subcontractors/Other Contractors) Notwithstanding the provisions of
Clauses 9.3 and 9.4 above, in the event of personal injury or property damage
sustained by subcontractors of Contractor Group or other third party contractors
of Company Group operating on a Survey subject hereto, and in the event it is
determined that the Party with substantial and effective control over the
claiming individual at the time of the incident complained of was not
contractually related to the contractor (of Company Group) or subcontractor (of
Contractor Group) with which such claiming individual was employed is otherwise
engaged (or the entity asserting such claim was not contractually so related),
the liabilities of the Parties and their respective rights and obligations with
respect to indemnifying and defending the other Party as a consequence of such
claim shall nevertheless be determined in accordance with Clause 9.6 below.

 

9.6         (Third Party Personnel/Property)

 

(a)Contractor’ Liability- Contractor shall protect, indemnify, defend and save
Company Group harmless from and against all Claims arising from, connected with
or under this Master Agreement or any applicable Supplement and arising in favor
of or asserted by Third Parties (defined for purposes of this Section as any
person or entity not a member of either Contractor Group or Company Group) on
account of personal injury, death or damage to property of such third parties to
the extent that any such injury, death or damage is caused by the willful
misconduct of Contractor Group.

 

 

 

 

(b)Company’s Liability- Except to the extent covered by Contractor’s indemnity
above, Company shall be liable for and hereby releases Contractor group from all
liability for, and shall protect, defend, indemnify, and hold Company Group
harmless from and against, any and all claims directly or indirectly arising in
favor of or asserted by any third parties (defined for the purposes of this
section as any person or entity nor a member of either Contractor Group or
Company Group) on account of personal injury, death or damage to property of, or
any other liability to, such third parties whether caused by the sole, joint
and/or concurrent, active or passive negligence, latent or patent, or
pre-existing defects or conditions, fault or strict liability of Contractor
Group, the unseaworthiness of any vessel or any other cause or action
whatsoever, whether or not predating this agreement, and even though the
Indemnitor may be protected from direct suit by State Worker’s Compensation Laws
or the Longshore and Harbor Worker’s Compensation Act of the United States or
any other Worker’s Compensation Act or Law of the United States, including any
claims arising out of ingress, egress, loading and unloading of personnel or
cargo. It is the intent hereof that Contrcator Group shall indemnify and defend
Company Group against all negligence (other than the willful misconduct) for
those matters described in the clause.

 

9.7         (Routine Land Damage) Notwithstanding the foregoing to the contrary,
Company shall be solely responsible for and shall protect, indemnify, defend and
save Contractor Group harmless from and against any and all claims, liabilities,
demands, causes of action, judgments and settlements (including associated costs
and reasonable attorneys’ fees) arising out of claimed damages to the land on
which Contractor Group has performed Work, as well as the crops, trees, grass
and other flora and fauna thereon, water and irrigation wells, houses and other
structures thereon (collectively the “Land Damages”) where such claimed Land
Damages result from the non-negligent operations of Contractor Group in the
performance of the Work subject to this Agreement and the applicable Supplement.
The foregoing obligations of defense and indemnity of Company Group shall not,
however, be applicable in the event and to the extent any such claimed Land
Damages result from the willful misconduct of Contractor Group or which are
otherwise not in accordance with the terms of this Agreement or the applicable
Supplement.

 

9.8         (Land Restoration) Contractor agrees to leave all fences, gates and
lands upon which Surveys are conducted, as near as possible, in the same
condition as when entered upon by Contractor. All holes drilled by Contractor
(or its subcontractors) shall be filled and left in a safe condition, so as to
remove all hazard to persons or property, the latter to particularly include,
but not be limited to, livestock. In the event that any such holes thereafter
require additional or remedial work after Contractor’s crew has departed from
the particular locality or after this Master Agreement (or the applicable
Supplemental Agreement) is otherwise terminated, Contractor agrees, upon
Company's notification and request, to do such work, but in that event, Company
shall reimburse Contractor for the cost of its personnel and equipment employed
in the performance of such work.

 

9.9         (The Environment)

 

(a)Contractor’s Liability. Contractor shall be liable for, and hereby releases
Company Group from all liability for and shall protect, defend, indemnify and
hold Company Group harmless from and against, any and all claims for damage to
the environment of whatsoever nature related to or arising from surface
pollution or contamination (including control and removal thereof) emanating
from Contractor group’s vehicles while under its custody and control caused by
any event arising during the performance of the Services, whether caused by the
sole, joint and/or concurrent, active or passive negligence, latent or patent,
or pre-existing defects or conditions, fault or strict liability of Contractor
Group, the unseaworthiness of any vessel or any other cause or action
whatsoever, whether or not predating this agreement. It is the intent hereof
that Contractor Group shall indemnify and defend Company Group against all
negligence (other than the willful misconduct) for those matters described in
the clause.

 

(b)Company’s Liability. Company shall be liable for, and hereby releases
Contractor Group from all liability for and shall protect, defend, indemnify and
hold Contractor Group harmless from and against, any and all claims from damage
to the environment of whatsoever nature related to or arising from pollution or
contamination emanating from any other sources, including control and removal
thereof, caused by any event arising during the performance of the services.
Company shall also indemnify Contractor Group from loss of or damage to any
well, any geological formation, or reservoir beneath any well head relating to
or arising out of a blow-out, fire, explosion, or crater or control thereof or
any other damage relating thereto. It is the intent hereof that Company Group
shall indemnify and defend Contractor Group against all negligence (other than
the willful misconduct) for those matters described herein.

 

 

 

9.10       (Minimum Distances) Except as herein provided, Company will protect,
defend and hold Contractor harmless from and against any and all loss, damage,
liability cost and expense arising out of claims for damage to the property of
third parties arising out of the operations of Contractor pursuant to this
Agreement, unless such claims arise out of the negligence or the willful
misconduct of Contractor, its employees, subcontractors or their employees.
Without limiting the generality of the foregoing, it is further agreed that,
unless otherwise instructed by Company, Contractor shall be deemed to be in full
compliance with Contractor’s obligations and duties hereunder regarding
detonation of explosives by Contractor in the normal course of its operations
when such detonations are of no greater quantity and are detonated at no lesser
distance from the objects as provided for in Exhibit “A” attached hereto and
made a part hereof. To the extent Contractor’s performance conforms with the
foregoing, or Company’s instructions, Company shall protect, defend, indemnify
and hold harmless Contractor from and against all third party claims,
liabilities, demands, causes of action and judgments (including court costs and
reasonable attorney’s fees) that occur as a result of such shot points/vibrator
stations, and this indemnification shall apply whether or not Contractor is
claimed to be or is adjudicated to be negligent by virtue of so locating such
shot points/vibrator stations.

 

9.11       (Liability Insurance) The indemnity obligation of the respective
Parties, set forth above, shall be supported by liability insurance provided by
each Party in the amount of the lesser of (i) $1,000,000 or (ii) the maximum
(minimum) amount authorized (required) by applicable law.

 

9.12       (Permit Liability)

 

(a)(General) Company shall protect, defend, indemnify and save Contractor
harmless from and against any claim by the owner or lessee of land and/or of a
mineral interest in land on which Work is performed hereunder, which claim is
based upon any theory that (i) the operations of Contractor hereunder have
depreciated the value of the minerals underlying such land, (ii) mineral
trespass, (iii) the wrongful taking, conversion or deprivation of subsurface
and/or mineral information or (iv) any similar theory of recovery (collectively
“Trespass Claims”). However, the foregoing indemnification of Company shall not
apply and Company shall not be responsible for any Trespass Claims in any case
and to the extent where (a) Contractor is responsible for obtaining Land Entry
Permits and (b) no required Land Entry Permits or defective or insufficient
Permits have been obtained by Contractor or in any case where such Trespass
Claim arise from failure of Contractor to comply with any conditions contained
in Land Entry Permits obtained by it or by Company (and if obtained by Company,
only in those cases where such Permits are provided by Company to Contractor on
a timely basis).

 

(b)(Permitting by Company) In the event and to the extent Company, either
through its employees or its contractors (other than Contractor), either (i)
directly acquires or purports to acquire Land Entry Permits or (ii) directs and
supervises the activity of the personnel of Contractor or its subcontractors in
obtaining Land Entry Permits, Company shall thereupon assume full responsibility
for any resulting Trespass Claims and shall fully and completely protect,
defend, indemnify and save Contractor harmless from and against all claims,
demands, liabilities, causes of action, judgments and settlements (including
associated costs and reasonable attorneys’ fees) resulting from Trespass Claims
arising therefrom. Contractor shall be fully entitled to rely, in performing the
Work, on any representations of or information given by Company or its
Representatives to Contractor or its subcontractors with regard to Land Entry
Permits acquired or purported as having been acquired by or on behalf of
Company. The foregoing indemnity and defense obligation of Company shall not be
applicable, however, if Contractor (i) operates on lands not covered by permits
obtained by or on behalf of Company (or represented by Company as having been
obtained) or (ii) negligently fails to observe conditions or restrictions
contained in any such Permits, provided that same have been provided by Company
to Contractor sufficiently in advance of operations across the lands covered
thereby.

 

 

 

 

9.13       (Tape Responsibility) Contractor shall be responsible for the
safekeeping of field tapes while such tapes are in the custody of Contractor
until such time as Contractor delivers said tapes to a representative of Company
or places them in the possession of a carrier designated by Company (or if
Company does not so designate a carrier, any reputable carrier selected by
Contractor) for delivery to Company or a third party designated by Company. In
the event of loss of or damage to any tapes for which Contractor is responsible,
as provided herein, Contractor's sole and only responsibility to Company shall
be, at the option of Company, either (i) reacquire the Data affected by such
loss or damage or to (ii) refund (or grant credit) to Company for all
Compensation paid (or payable) to Contractor with respect to such Data so
affected. Notwithstanding the foregoing, Contractor’s obligations herein shall
be fully satisfied in the event Contractor or Company has duplicate, undamaged
copies of the affected Data and, if Contractor has such duplicate tape, it
promptly provides same to Company.

 

9.14       (Wages/Benefits) Contractor shall be solely liable for the payment of
(i) all wages and salaries earned by and payable to its employees as well as for
withholding and/or payment of all Social Security taxes, retirement pensions,
benefits and annuities, now, or hereafter imposed by the government of the
U.S.A. or by any state or other political subdivision thereof and (ii) for
benefits which are now or hereafter offered by Contractor to its employees.
Contractor shall indemnify and save Company, its officers and directors,
harmless from any claims, demands or liability for such wages, salaries or
benefits, as well as for any withholding or Social Security taxes, contributions
or other benefits related thereto.

 

9.15       (Handling of Claims)

 

(a)          (General) In the event either Party hereto learns of any claim,
liability, demand or cause of action relating to this Agreement or the
performance of it, said Party shall give written notice thereof as promptly as
possible to the other Party. If indemnification is required by any of the terms
of this Agreement, the responsible Party shall defend the other and pay all
settlements, judgments, costs, including reasonable attorneys fees, and other
expenses, whether related or unrelated, similar or dissimilar to the foregoing,
incident thereto. Each Party, if requested, agrees to cooperate with the other
in any such defense, and the responsible Party shall reimburse the other for all
reasonable expenses incurred in connection therewith.

 

(b)          (Control of Defense) The Party hereto providing indemnity to the
other Party shall have the right to control the defense of any such claim or
lawsuit with attorneys selected by such Party or its insurers. However, the
other Party shall have the right, at its sole expense, to participate in the
defense of such claim or lawsuit with legal counsel of its own selection.

 

9.16       (Company’s Co-Venturers) In the event Company is in association with,
is operator for or has some other contractual relationship with other companies,
individuals or others in connection with the Work to be performed hereunder, the
above indemnifications extended by Contractor to Company shall also extend to
those parties, and their officers, directors and employees, to which Company is
contractually related.

 

9.17       (Consequential Damages) neither Party hereto shall, notwithstanding
the foregoing, be liable to the other Party for any special, incidental,
consequential or punitive damages arising, in any event, from the conduct of the
Parties under the terms hereof, including without limitation loss of revenue or
profits.

 

10.         INSURANCE

 

10.1       (General)

 

The Contractor shall, at its sole cost, maintain, so long as this Agreement
remains in force, and cause its subcontractors to maintain, with one or more
reputable insurance companies, the following insurance:

 

(a)Worker’s compensation and/or employer’s liability insurance in compliance
with the laws of all states in which Survey(s) is to be performed or where
Contractor’s personnel are hired covering all employees engaged by Contractor
(or its subcontractors) in such Survey(s).

 

(b)Automobile public liability insurance covering all vehicles performing
Survey(s) hereunder, with limits of one million Dollars ($1,000,000) for one or
more persons injured or killed, or property damage incurred per occurrence,
combined single limit.

 

 

 

 

(c)Comprehensive public liability insurance covering all operations hereunder
with limits of one million Dollars ($1,000,000) for one or more persons injured
or killed in any one accident, and with property damage limits of one million
Dollars ($1,000,000) per occurrence, combined single limit.

 

(d)If aircraft are used in the operations hereunder, Aviation Liability
Insurance covering all airplanes and helicopters, whether non-owned, chartered,
or hired and furnished by Contractor (or its subcontractors) and used in the
operations hereunder in an amount of not less than five million Dollars
($5,000,000) per occurrence combined single limit.

 

(e)If waterborne vessels are used in operations hereunder, hull and machinery
insurance shall be maintained in an amount at least equal to the market value of
each vessel owned by Contractor and used in operations hereunder. In the event
the vessel is time-chartered by Contractor, then Contractor shall require the
owner of the vessel to procure such insurance.

 

10.2       (Insurance Certificates) Before any Survey(s) are commenced by
Contractor hereunder, Contractor shall furnish to Company certificates attesting
the above insurance coverages to be in force and providing that Company will be
given at least ten (10) days written notice prior to cancellation, termination
or significant modification thereof.

 

10.3       (Miscellaneous) It is understood and agreed that Contractor's
insurance coverage as detailed in the foregoing sections shall afford Company
protection and coverage with respect to those matters covered by specific
indemnity agreements extended by Contractor elsewhere provided herein and,
except for workers compensation insurance, Company shall be named an additional
insured Party under said policies but only to the extent of the liabilities
assumed by Contractor under the terms hereof. All insurance policies required by
this Agreement to be maintained by Contractor shall be endorsed whereby
Contractor’s insurers shall waive their rights of subrogation against Company,
entities affiliated with Company and their respective insurers to the extent of
the liabilities assumed herein by Contractor. Any and all deductibles or
retentions applicable to Contractor’s insurance coverages shall be assumed by
Contractor at its sole expense. Unless prohibited or limited by applicable law,
insurance provided by the Parties in support of their respective indemnity
obligations set forth in Clause 8 above shall in no way serve to limit each such
Party’s indemnity obligations.

 

10.4       (Subcontractors) Contractor shall require, to the extent possible,
that each of its subcontractors, if any, performing Work hereunder maintain such
insurance coverages as are required of Contractor.

 

11.         COMPLIANCE WITH LAWS/HES

 

11.1       (Laws) Contractor shall comply with all applicable laws, rules and
regulations, both federal, state and local, applicable to any Survey performed
by Contractor hereunder, and shall also comply with, observe and abide by the
Health, Environment and Safety standards of any applicable governmental agency.

 

11.2       (Health, Environment and Safety) Contractor will perform the
Survey(s) applying the most current edition of either the IAGC Land Geophysical
Operations Safety Manual or the IAGC Marine Geophysical Operations Safety
Manual, as applicable, as a minimum set of standards supplemented by both
Contractor and Company HES rules and work procedures. The more stringent of
Company’s or Contractor’s policy and standards shall apply. Company reserves the
right to intervene and consult with Contractor in development of solutions for
hazards identified in execution of the Work. Contractor will equally apply HES
standards to, and enforce compliance with all such standards, by all
subcontractors of any tier, and the agents, employees or other personnel under
their control and will replace at Contractor’s expense those who fail to comply.

 

11.3       (Accidents) Contractor shall report all accidents to Company. In the
event there is an accident involving damage to the property or injury to the
personnel of Contractor, Company or any third party, any environmental damage or
any incidents involving media attention, which arise out of, result from, or is
in any way connected with Contractor’s Work under this Agreement, Contractor
shall immediately report all such incidents to Company’s Representative within
twenty-four (24) hours after occurrence. In addition, a copy of any written
report which is required of Contractor by any governmental agency of such
accident will be provided to Company’s designated representative within
seventy-two (72) hours of such accident. All Contractor reports shall contain
factual information only and will not contain opinion, speculation or
supposition as to fault, liability or prevention. Company reserves the right to
participate in the investigation of any incident or accident resulting from the
Work conducted pursuant to this Agreement.

 

 

 

 

12.         COMPANY REPRESENTATIVE

 

Company shall designate in writing a representative of Company (whether an
employee of Company or a third party) to whom Contractor's Party Chief or other
representative may deliver reports and other confidential information developed
from Survey(s) and from whom Contractor will receive instructions related
thereto (the “Company Representative” or “Representative”). Such Representative
shall have the right to be present during the conduct of the Survey(s).
Contractor agrees to accept instructions in connection with the operations
hereunder within the scope of this Agreement and the applicable Supplement from
such Company Representative. All such instructions given by the Company
Representative to Contractor which relate to the Work shall be binding on
Company which will not be entitled to thereafter disavow same.

 

13.         TAXES

 

13.1        (Equipment) Contractor will be solely responsible for all taxes,
duties, rates and assessments that may be levied in respect of any vehicles,
equipment, instruments or supplies furnished by Contractor in the performance of
any Survey performed hereunder.

 

13.2        (Payroll) Contractor will be solely responsible for all payroll
taxes, unemployment insurance assessments, federal and/or pension contributions
and all other payroll deductions required to be made according to law in respect
of the personnel of Contractor engaged in the performance of any of the Survey
hereunder.

 

13.3        (Income) Contractor shall be solely responsible for any and all
taxes assessed against it by the government of the U.S.A. or any state thereof
having jurisdiction, which taxes are assessed against Contractor as a result of
compensation earned by Contractor hereunder and Contractor shall protect,
indemnify, defend and save Company harmless from and against any such tax
assessments, as well as those described in Clauses 13.1 and 13.2 above.

 

13.4        (Sales/Use) Notwithstanding the foregoing, Contractor shall in no
event be liable for sales, value added, use, gross receipts and similar taxes
and charges assessed by any applicable government agency, as a result of any
Survey conducted by Contractor under the terms of this Agreement, even though
those taxes are generally measured by revenue or income of the Contractor, as
such incidental taxes are not usually considered as “income” or “profits” taxes
as those terms are generally understood in the geophysical industry. All such
sales, value added, use and similar taxes and charges shall be for the account
of Company and, if paid by Contractor, shall be reimbursed by Company under
applicable provisions hereof. Company acknowledges that Contractor’s prices are
exclusive of any sales tax or other taxes that Contractor is required by law to
collect from Company. Contractor shall not be responsible for any tax, interest
or penalties due to any negligence, acts or omission on the part of Company
Group and the Company Group shall indemnify Contractor with respect to the same.

 

14.         COMPENSATION/CONTRACTOR’S RIGHTS

 

14.1        (Fees) The Company agrees to pay Contractor and Contractor agrees to
accept payment for the Work to be performed hereunder at the applicable rates
set forth in the Supplemental Agreements.

 

14.2        (Payment) Subject to contrary provision of any Supplement, the
Contractor shall, on or before the fifth day of each month, render to Company an
itemized invoice showing the amount due for services rendered, reimbursable
costs and charges incurred by Contractor on behalf of Company hereunder during
the preceding calendar month, such invoice to be accompanied in each case by
supporting vouchers and receipts. Except to the extent they are contested in
good faith by Company, the Company shall, within thirty (30) days following
receipt of such invoice, remit payment of the undisputed portion of same in full
in United States funds by check, bank draft or money order (or bank/wire
transfer) payable to Contractor at its offices (or bank account) set forth in
Clause 22 or in the applicable Supplemental Agreement.

 

 

 

 

14.3        (Late Payment) If Company fails to pay any properly submitted and
supported invoice, or portions thereof, of Contractor within the said thirty
(30) day period, the unpaid amount thereof shall (unless otherwise subject to
bona fide dispute), at the option of Contractor, bear interest until paid at a
rate equal to one and one half percent (11/2%) or such lesser maximum rate
allowed by applicable law, per month until paid.

 

14.4        (Disputed Invoices) In the event Company has a bona fide question
concerning a Contractor invoice or a portion thereof, Company shall give written
notice thereof to Contractor specifying the reasons therefor within fifteen (15)
days after receipt of such invoice and thereafter the late payment charges
provided above shall not apply to such invoice or portion thereof in question or
dispute. The Parties shall meet in an effort to answer such questions and to
resolve such disputes as promptly as possible.

 

14.5        (Effect of Payment) Payment of any Contractor invoice by Company
shall not prejudice the right of Company to protest or dispute the correctness
of any invoice or any portion thereof before the expiration of the audit period
(Clause 19 below) following the end of the calendar month during which such
statement was submitted. The passage of the audit period (Clause 19 below)
without protest shall conclusively establish its correctness.

 

14.6        (Right to Withhold Data) Contractor shall have the option,
exercisable at any time, to (i) retain possession of geophysical data (the
“Data”) acquired under the terms of this Master Agreement or any Supplemental
Agreement hereto and, (ii) regardless of any other provision of this Master
Agreement to the contrary, not be required to deliver said Data to Company until
such time as all fees and other charges owed by Company to Contractor under the
terms hereof (other than those which are subject to a bona fide question or
dispute) are paid in full.

 

14.7        (Security Interest) In the event Contractor delivers said Data to
Company prior to being paid in full for all monies due and owing by Company to
Contractor under the terms hereof, Contractor does hereby reserve, and Company
does hereby grant to Contractor, a purchase money security interest or lien in
said Data, including the results of any processing, reprocessing and/or
interpretation thereof, and Company shall execute all such security agreements,
financing statements and other documents as may be reasonably required by
Contractor to perfect such purchase money security interest or lien, pursuant to
applicable law, in Contract. Company hereby appoints Contractor as its agent to
execute all such documents on behalf of Company, such appointment of Contractor
being coupled with an interest and therefore irrevocable. Upon being paid, in
full, all sums due and owing Contractor under the terms hereof, Contractor
shall, upon request, immediately release any such security interest or lien
which Contractor may have in said Data so affected and shall thereafter have no
further lien on, security interest in or other claim to such Data.

 

14.8        (Contractor Ownership of Data) In the event and only in the event
Contractor, is entitles, under the terms of the Master Service Agreement or any
Supplemental Agreement hereto, to (i) an ownership interest in the Data acquired
under the terms hereof and/or (ii) the right to share of the revenues received
by Company or Contractor as the result of marketing such Data to others, Company
agrees to execute such documentation as is reasonably necessary to vest in
Contractor such ownership and/or revenue-sharing rights as and hereby appoints
Contractor as the agent of Company to execute said documentation on behalf of
Company, such appointment of Contractor being coupled with an interest and
therefore irrevocable.

 

14.9        (Data Marketing) Also, and only if Contractor has the right to share
in revenues generated by the marketing of the Data to others and if Company
becomes more than sixty (60) days in arrears in any payments due Contractor
hereunder, Contractor may, at its election and by giving written notice thereof
to Company, assume the sole responsibility to market said Data on behalf of
Company and Contractor. In no event shall such Data be offered by Company to
third parties for prices or terms of payment less or different from those
approved by Contractor, from time-to-time, in advance

 

14.10        (Audit Rights) Company hereby grants to Contractor the right to
audit the books and records of Company for purpose of verifying the results of
any marketing of the Data by Company to others in those cases and only those
cases, where Contractor has either an ownership interest in the Data or the
right to share in the revenues generated in the marketing of said Data to
others, but where the Company has retained the right to perform all or a portion
of such marketing.

 

 

 

 

15.         INTELLECTUAL PROPERTY

 

15.1        Intellectual Property means patents, registered trade marks,
registered service marks, registered designs (including applications for any of
the foregoing), trademarks and service marks, logos, designs, copyright, design
right, database right, confidential information, trade secrets, inventions,
discoveries, improvements, processes, formulae (whether or not reduced to
writing and whether or not capable of registration) and the right to legal
protection thereof including the right to sue for damages and other remedies in
respect of any infringement thereof.

 

15.2        (Indemnity) The Contractor shall, at its sole cost and expense,
protect, defend, indemnify and save harmless Company from and against any and
all claims, demands and liabilities made against or incurred by Contractor
and/or Company for the alleged infringement or misappropriation by Contractor of
any United States Letters Patent or patent rights held or licensed by Contractor
or others which arise out of the operations of Contractor under the terms hereof
provided that (i) in the event such claim is received by or demand made upon
Company, Company notifies Contractor in writing of the receipt of the claim or
demand or the filing of such proceeding within ten (10) days after the receipt
of notice of such claim, demand or service of process thereof, and (ii)
Contractor is given complete control of the defense of such proceedings,
including the right to defend, settle and make adjustments in instruments,
equipment, methods, software or processes utilized by Contractor to perform the
Work for the purpose of avoiding any such alleged infringement or
misappropriation, provided that such adjustments do not materially and adversely
affect the quality of the Data acquired pursuant hereto. Contractor’s obligation
to indemnify and save harmless shall not apply in respect of any allegation of
infringement which arises directly or indirectly as a result of Contractor’s
performing its obligations using any equipment, specifications, data,
documentation, information or Intellectual Property supplied by the Company or
following any directions of the Company.

 

15.3        The Company shall defend, indemnify and save harmless Contractor
Group in respect of any claims by any third party relating to any allegation of
infringement of any Intellectual Property arising out of or in connection with
the performance of the Services under this Master Service Agreement or the use
by the Contractor Group of any equipment, specifications, data, documentation,
information or Intellectual Property supplied by the Company or arising out of
or in connection with the Contractor Group following any directions of the
Company.

 

15.4        (Infringement Relief) If Contractor is prevented from performing any
of its obligations hereunder by injunction or other legal proceedings based upon
any claims for alleged infringement or misappropriation of any United States
Letters Patent or patent rights, or if on account of claims of alleged patent
infringement or misappropriation, Contractor shall discontinue its use of or
change instruments, equipment, methods, software or processes contemplated in
this Agreement, Contractor shall, in every such event, be relieved from
performance of its obligations hereunder insofar as such nonperformance is the
result of such alleged patent infringement or misappropriation or any injunction
or other legal proceeding. The Company shall be relieved of its obligation or
make payment hereunder in respect of any Survey(s) to the extent Contractor is
unable to perform same by reason of the alleged patent infringement or
misappropriation claim.

 

15.5        (Rights to Intellectual Property) The Parties expressly agree that
all software programs, documents, materials and other work created, developed or
performed by Contractor in the course of performance of this Agreement,
including, but not limited to, data, drawings, reports, designs and working
papers shall be and is the exclusive property of Contractor which shall have all
rights, title and interest therein including, but not limited to, patents,
copyrights, trade secrets and any other proprietary rights. Contractor will have
no obligation under this Master Service Agreement or any Supplement to disclose
to Company or any other person or entity the substance of any equations,
formulae, procedures, or other information which Contractor considers to be
proprietary or is Contractor’s Intellectual Property.

 

15.6        Except as expressly stated in Clause 15.5, title to, copyright in,
the right to possession of and free right of use of all things created under or
arising out of the performance of this Agreement exclusively for the purposes of
the performance of the Services, including but not limited to all Data
(including that stored on computers), drawings, specifications, calculations,
other documents, computer tapes, discs and other essential recording matter,
materials and work shall vest in the Company as soon as payment in full in
respect of the performance of the Services has been received.

 

 

 

 

16.        INDEPENDENT CONTRACTOR

 

Nothing contained in this Agreement shall be construed so as to constitute
Contractor as a general agent or employee of Company, and the exclusive
management, direction and control of the employees of Contractor and its
subcontractors and the Survey(s) to be conducted under the provisions hereof
shall, subject to the right of general supervision of Company’s Representative,
always reside in Contractor, Company being interested only in the results
obtained. Company’s right to supervise shall include the right to request, for
good cause shown, the removal and replacement (at Contractor’s sole cost) of any
of the personnel of Contractor or its subcontractors. Company shall also have
the right of prior approval before the transfer of any of Contractor’s key
personnel assigned to the Work.

 

17.        ASSIGNMENT AND SUBCONTRACTS

 

17.1        (Subcontracts) The Contractor may subcontract to any reputable
subcontractor or subcontractors such portions of the Survey(s) to be performed
hereunder as is customary and usual in the performance of same, but Company
shall in no way be held liable for payment of any monies due to any such
subcontractors. The Contractor shall, notwithstanding the subcontracting of any
Survey(s) to be performed hereunder, remain liable and responsible to Company
for the proper performance of every portion of the Survey(s) subcontracted to
others.

 

17.2        (Assignments) Subject to Subclause 17.1 above, neither Party shall
assign this Agreement in whole or in part without prior written consent of the
other Party except to a company which is affiliated to the assigning Party or
where such assignment is the result of an operation of law. An “affiliate” of a
Party is defined as any company or other entity which is, either currently or
resulting from any future merger, acquisition or reorganization of the affected
Party, (i) owned as to at least a 51% equity interest by the affected Party,
(ii) owns the affected Party as to at least a 51% equity interest or (iii) is
under common ownership (as to at least a 51% interest) with the affected Party.

 

17.3        (Right to Pledge) Contractor reserves the right to pledge its
receivables to be received under the terms hereof to the financial institution
which provides working capital financing to the Contractor. In the event
Contractor so assigns its receivables, such financial institution shall have no
recourse against Company with regard thereto and Contractor shall defend and
indemnify Company for any loss resulting therefrom.

 

18.         FORCE MAJEURE

 

Neither Contractor nor Company shall be responsible for failure to perform the
terms of this Agreement or any Supplemental Agreement (other than the payment of
money) when performance is hindered or prevented by strikes, lockouts, or other
labor difficulty, war or acts of war, riots or civil unrest, fire, storm, flood,
earthquake, terrorism, acts of terrorism, vandalism, interference by any
government authority, disruption of the Services through the activities of any
environmental lobbyists or third party direct action groups, inclement weather
that adversely affects Data recording operations or any other cause beyond the
reasonable control of the affected Party, whether or not similar to the matters
herein enumerated (“Force Majeure”). Compensation shall be payable to Contractor
for work stoppages or delays due to Force Majeure at the applicable standby rate
or such other rate, if any, as may be set forth in the applicable Supplemental
Agreement or as mutually agreed upon in writing by Company and Contractor for up
to fifteen (15) days; and if stoppage for such cause persists after said fifteen
(15) day period (i) compensation shall be at a rate agreed upon by Company and
Contractor if Company requests Contractor to continue to stand by to resume
operations; or (ii) Company or Contractor may forthwith terminate this Agreement
or the affected Supplemental Agreement by written notice to the other without
liability to the other, save for the payment of the Standby Rates (including as
defined in the Supplement: recording Crew Non-Operating Standby Rate, recording
Crew Operating Standby Rate, and Survey crew Standby Rate) and any mobilization
rate (if not previously paid) and demobilization rate referred to in the
applicable Supplemental and payment for that part of the Services performed up
to and including the date of actual termination.

 

 

 

 

19.         AUDIT

 

19.1        (Audit Right) Contractor shall maintain full and complete records
concerning invoices which are based on Contractor's costs or other reimbursable
billing basis in such manner and detail as to permit reasonable verification of
all such charges made to Company. Company shall have the right, at its sole
cost, to audit such records at any reasonable time upon written request to
Contractor for a period of two (2) years from the date such costs were incurred.
Items of Compensation stated in terms of fixed percentages or fixed lump sums
shall not be subject to audit under this clause. Any audit so conducted by
Company hereunder shall be directed solely to Contractor's records related only
to Work performed hereunder for Company and Company payments and reimbursements
related thereto and shall not encompass Contractor's operations on behalf of any
other client. Contractor shall provide reasonable assistance and shall cooperate
with Company in order to facilitate the timely performance of any audits
provided for above. No such audit shall pertain to any intellectual/property or
trade secrets of Contractor or records or periods of time which have previously
been audited by Company.

 

19.2        (Audit Results) Upon completion of any audit, Company shall pay
Contractor any compensation due hereunder as shown by the audit. Any amount by
which the total payments made by Company to Contractor exceeds the amount due
Contractor as shown by the audit shall be promptly refunded to Company.

 

20.        CANCELLATION FEES

 

In the event a Supplemental Agreement is accepted and agreed to by the Parties
and thereafter Company cancels such Supplement, then a cancellation fee shall be
payable to Contractor. The amount of such cancellation fee shall be calculated
as follows and payable on the same monetary terms under this Master Service
Agreement or applicable Supplement: (a) If Contractor is unable to re-contract
the crew and equipment in a similar configuration (channel count and other
equipment) for the same time period, the penalty shall be Contractor’s Standby
rate per hour starting from the time of cancellation and ending at the time
Contractor would have finished the Services had Company not canceled; or (b) if
contractor is able to re-contract the crew and Equipment in a similar
configuration (channel count and other equipment), for the same time period, the
cancellation fee shall be Contractor’s Standby rates (as defined in the
Supplement) per hour starting from the time of cancellation and ending at the
time Contractor mobilizes the Crew and Equipment for another company.

 

21.         TERM AND RENEWAL

 

21.1        This Master Agreement is effective from the day and year above
written and will remain in effect until either Party terminates it by giving the
other thirty (30) days' advance written or electronically dispatched notice.
However, if a Supplemental Agreement is in effect when such notice is given,
termination of the Master Agreement shall not be effective until the date of
termination of such Supplemental Agreement

 

21.2        Termination of this Master Service Agreement and any Supplement
shall not relieve Company of the obligation to pay for any Compensation due to
Contractor for Services rendered up to the time of termination.

 

22.        NOTICES

 

22.1        All notices permitted or required to be given under the terms of
this Agreement shall be in writing and shall be deemed effective upon receipt if
sent by air mail, registered or certified and return receipt requested, post
prepaid, and addressed to the respective parties hereto at their respective
addresses shown below:

 

Contractor

Geokinetics USA, Inc.

Attn: Lynn Turner

1500 CityWest Blvd., Suite 800

Houston, Texas 77042

Telephone: (713) 850-7600

Fax: (713) 706-3749

 

 

 

 

Company

Armada Oil, Inc.

Attn: James J. Cerna

10777 Westheimer Road, Suite 1100

Houston, Texas 77042

Telephone: (800) 676-1006

Fax:

 

or at such other address as shall be designated in accordance with this Notice
provision. Notices given by telex, telecopier, telefax, e-mail or other
electronic means, or by commercial courier/messenger service, shall also be
effective upon receipt.

 

22.2        Either Party may change its address for notice purposes at any time
upon giving written notice specifying such new address and the effective date of
such address change to the other Party, as provided above.

 

23.         APPLICABLE LAWS/DISPUTES

 

23.1.         (Applicable Law) This Master Agreement and all Supplemental
Agreements hereto shall be interpreted and construed in accordance with the
laws, both statutory and common law, of the State of Texas, excluding only those
choice-of-law provisions which would require the law of some other jurisdiction
to be applicable.

 

23.2        (Resolution of Disputes) All disputes between the Parties related to
this Master Agreement or any Supplemental Agreement or the interpretation
thereof shall be resolved by negotiation and mutual agreement, if possible. If
resolution of any such dispute is not so resolved within thirty (30) days after
it has arisen, and notice thereof has been given to the other Party, either
Party may submit the matter to the applicable State District Court, or other
appropriate court, of the State of Texas or, if applicable, a Federal District
Court sitting in Harris County, State of Texas for final resolution, which
court(s) shall have exclusive jurisdiction of all matters concerning this
Agreement. The Parties hereby waive all venue objections they may have to the
resolution of disputes in such courts.

 

24.         WAIVER

 

The rights herein given to either Party hereto may be exercised from time to
time, singularly or in combination, and the waiver of one or more of such rights
shall not be deemed to be a waiver of such rights in the future or of any one or
more of the other rights which the exercising Party may have. No waiver of any
breach of a term, provision or condition of this Master Agreement or any
Supplement by one Party shall be deemed to have been made by the other Party,
unless which waiver is expressed in writing and signed by an authorized
representative of such Party, and the failure of either Party to insist upon the
strict performance of any term, provision or condition of this Agreement or any
Supplemental Agreement, or to exercise any option herein given, shall not be
construed as a waiver or relinquishment in the future of the same or any other
term, provision, condition or option.

 

25.         DEFAULT

 

25.1        In the event (i) either Party hereto, or the creditors of such
Party, seek relief under any bankruptcy law, (ii) either Party should become
insolvent or make an assignment for the benefit of creditors or file a voluntary
petition of bankruptcy or (iii) receivership proceedings should be instituted
against either Party, then the other Party shall have the right to terminate
this Master Agreement, and/or the appropriate Supplemental Agreement,
immediately and without penalty.

 

25.2        In the event either party fails to comply with any material term or
provision hereof (any such action or condition being hereinafter referred to as
“Default”), the other Party may terminate this Master Agreement, or the
appropriate Supplemental Agreement, at its option exercisable at any time after
twenty (20) days have elapsed after giving notice to the defaulting Party of
such Default and the defaulting Party has failed, during such period, to cure
such Default or to commence such cure to the reasonable satisfaction of the
other Party.

 

 

 

 

26.         SURVIVAL OF TERMS

 

The termination of this Agreement, or any Supplemental Agreement concluded in
connection with this Agreement, shall not release the Parties from obligations
which, expressly or by their nature, survive the termination hereof beyond such
termination. In particular, and as examples and not by way of limitation, each
Party shall remain, notwithstanding the termination hereof or of any
Supplemental Agreement, bound to their respective obligations arising under
Clauses 5, 7, 8, 10, 12, 13, 17, 18 and 21 above.

 

27.         INUREMENT

 

Subject to Clause 16 above, this Master Agreement shall inure to the benefit of
and be binding upon the Parties hereto and their respective successors and
assigns.

 

28.         ENTIRE AGREEMENT/MODIFICATION

 

This Master Agreement together with each Supplemental Agreement, as written,
embodies the entire contract between the Parties hereto with respect to the
subject matter hereof and supersedes and replaces any previous agreement, oral
or written, made and entered into between the Parties hereto respecting the
Survey(s) to be performed hereunder. No modification of this Master Agreement or
any Supplemental Agreement shall be valid unless in writing, referencing this
Master Agreement or the applicable Supplemental Agreement and signed by an
authorized representative of both Parties.

 

29.         COUNTERPARTS

 

This Master Agreement and any Supplemental Agreement may be executed in two (2)
or more counterpart copies, each of which shall be deemed an original and
together they shall constitute one and the same instrument. Faxed or telecopied
signature pages shall be deemed an original provided that originally signed
signature pages are exchanged timely.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Master Agreement as of
the day and year first above written.

 

COMPANY:   CONTRACTOR:   ARMADA OIL, INC.   GEOKINETICS USA, INC.              
  By:     By:                     Name:      Name:    Lynn Turner              
  Title:     Title:   Vice President, North America                 Date:    
Date:      

 

 

 

 

exhibit “a”

 

ENERGY SOURCE OPERATING DISTANCE CHART

 

COMMONLY USED AND ACCEPTED BY THE GEOPHYSICAL INDUSTRY

  

  Explosives Energy Source

Charge size shown in pounds  

Vibroseis                           5 or under   6 to 10   11 to 20   21 to 40  
41 to 100                             Pipeline less than 6” diameter 100’   140’
  190’   230’   290’   300’                         Pipeline 6” to 12” diameter
150’   215’   280’   350’   430’   300’                         Pipeline greater
than 12” diameter 200’   290’   380’   460’   580’   300’                      
  Telephone line 40’   56’   76’   80’   115’   **                        
Railroad track or main paved highway 150’   215’   280’   350’   430’   **      
                  Electric power line (shothole not to exceed 200’ depth) TWO
TIMES THE HOLE DEPTH                         Water well, buildings, underground
cistern 300’   430’   560’   700’   860’   300’

 

 

 

  

Note:Whenever energy sources are placed closer than these distances, contractors
and their clients may want to employ Peak Particle Monitoring.

  

 





 